ORDER

PER CURIAM.
Appellant, Ardell Fields, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of forcible rape, RSMo section 566.030 (1994), resisting arrest, RSMo section 575.150 (1994), and assault in the third degree, RSMo section 565.070 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of *202conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).